PER CURIAM:
Brian L. Howard and Linda B. Howard appeal the district court’s order dismissing their civil action for lack of subject matter jurisdiction under Fed.R.Civ.P. 12(b)(1) and 28 U.S.C. § 1332 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Howard v. Lambert Cable Splicing, No. 5:05-cv-00636-F (E.D.N.C. Dec. 15, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.